Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
	2.	The following is an examiner’s statement of reasons for allowance:
3.	Claims 1-19 are allowed 
4.	Independent claims 1, 14 and 19 claim a display device includes a display panel which includes a plurality of pixels, each of the plurality of pixels including a light emitting region defined by a pixel defining layer; and a touch sensor which is disposed on one surface of the display panel and includes a plurality of sensing electrodes and a plurality of sensing lines connected to the plurality of sensing electrodes. At least two sensing lines are disposed between light emitting regions adjacent to each other, in a manner not disclose or suggested in any prior art.  

	The representative closest prior art is Lee et al., US Patent Application (20180095567), hereinafter "Lee" and Kim et al US patent Application (20130314342), hereinafter “Kim”, which do not teach the features claimed in the independent claims, 1 and similarly worded claims 14 and 19: “1. A display device comprising: a display panel which includes a plurality of pixels, each of the plurality of pixels including a light emitting region defined by a pixel defining layer; and a touch sensor which is disposed on one surface of the display panel and includes a plurality of sensing electrodes and a plurality of sensing lines connected to the plurality of sensing electrodes, wherein the plurality of sensing electrodes include a plurality of first sensing electrode strings and a plurality of second sensing electrode strings alternately arranged in a first direction, wherein the plurality of first sensing electrode strings are arranged in a second direction different from the first direction and include a plurality of first sensing electrodes connected to a plurality of first sensing lines of the plurality of sensing lines, wherein the second sensing electrode strings are arranged in the second direction and include a plurality of second sensing electrodes connected to a plurality of second sensing lines of the plurality of sensing lines, and wherein at least two of the plurality of first sensing lines are disposed between light emitting regions adjacent to each other and spaced apart from each other side by side”.
In regards to claims 1, 14 and 19 the representative prior art is Lee and Kim. Lee discloses an organic light emitting display device and a method of manufacturing the same to reduce thickness and weight. The organic light emitting display device with a touch sensor removes the necessity of an additional adhesion process by directly forming a touch sensing electrode and a touch driving electrode arranged in parallel and a color filter on an encapsulation layer covering a light emitting device.  Lee discloses a display device comprises at least one light emitting device disposed on a substrate. An encapsulation layer is disposed on the at least one light emitting device. An insulating layer is between the substrate and the encapsulation layer. A touch sensor comprises a plurality of touch sensing electrodes on the encapsulation layer, the plurality of touch sensing electrodes disposed along a first direction. The touch sensor also includes a plurality of touch driving electrodes on the encapsulation layer and in a same plane as the plurality of touch sensing electrodes. The plurality of touch driving electrodes are disposed along the first direction and are in parallel with the plurality of touch sensing electrodes.
Kim discloses a touch sensing device includes a touch screen coupled with a display panel including data lines, gate lines crossing the data lines, and pixels arranged in a matrix form, and a touch sensing circuit which supplies a driving signal to lines of the touch screen and senses a touch input. The touch sensing circuit detects an optimum sensing time, in which changes in a voltage change of the gate lines are 

In regards to claims 1, 14 and 19 Lee and Kim, alone, or in combination, do not provide a teaching, a suggestion or a motivation that could be found either in the art or within the skill of one of ordinary skill in the art at the time of the invention to modify or combine the prior art to disclose the cited claim limitations above and more specifically “wherein the plurality of sensing electrodes include a plurality of first sensing electrode strings and a plurality of second sensing electrode strings alternately arranged in a first direction, wherein the plurality of first sensing electrode strings are arranged in a second direction different from the first direction and include a plurality of first sensing electrodes connected to a plurality of first sensing lines of the plurality of sensing lines, wherein the second sensing electrode strings are arranged in the second direction and include a plurality of second sensing electrodes connected to a plurality of second sensing lines of the plurality of sensing lines, and wherein at least two of the plurality of first sensing lines are disposed between light emitting regions adjacent to each other and spaced apart from each other side by side” of the claimed invention.  Claims 2-13 and 15-18 depend from claim 1 and 14 respectively and as such the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981.  The examiner can normally be reached on 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J MICHAUD/Examiner, Art Unit 2694